Title: [Diary entry: 1 June 1781]
From: Washington, George
To: 

1st. Received Letters from Generals Schuyler & Clinton, containing further but still indistinct accts, of the enemys force at Crown point. Letters from Doctr. Smith of Albany, &—Shepherd principal armourer at that place, were intercepted, going to the enemy with acct. of our distresses—the strength & dispositon of our Troops—The disaffection of particular Settlements—the provision these Settlemts. had made to subsist them—their readiness to join them—the genl. temper of the people and their earnest wishes for their advance in force—assuring them of the happy consequences which would derive to the Kings arms if they would move rapidly to Albany. In consequence of this information I directed the Q. M. General to provide Craft for, & the 6 Companies of Vanscaicks Regiment & Hazens to proceed immediately to Albany & put themselves under General Clintons orders.